Blandeord, Justice.
This was an action of eiectmom brought upon the de*65mises of the heirs-at-law and devisees of Peter J. Williams, deceased, and William Pitt Eastman, against Lowery, the defendant, for the recovery of lot of land number ten in the 'seventeenth district of Laurens county.' The plaintiffs relied on plat and grant from the State of Georgia to Peter J. Williams, dated 9th day of February, 1834, to the premises in dispute, also the will of Peter J. Williams, and closed. Defendants tendered, and read in evidence to the jury, an exemplified copy of deed from Peter J. Williams to Stephen Chase, Abram Colby and Samuel Crocker, dated 28th day of February, 1831, to lot of land number ten in the seventh district of Wilkinson county, which deed had numbered in numerals on the margin from 6 to 21, inclusive, the same being opposite to the numbers of the land districts containing the lots conveyed, which were written in the body of the deed. Opposite to the words “seventh district,” written in the body of the deed, were the figures “17th,” and in this district was lot number ten, being the lot sued for. The defendant also introduced an exemplified copy of a deed from Telfair superior court, containing all the lots of land by their numbers and districts, which was, in all respects, the same as the copy from the record of Laurens superior court, except opposite to the figures “17th” there were written the words, “seventeenth district;” also a map of the county of Laurens, which showed that there was no seventh district in the last mentioned county. These deeds were objected to by plaintiff, because in the first named deed, the lot number ten is described as in the seventh district, whereas the lot in dispute is in the seventeenth district. The court overruled the objection, and this is the main ground of error relied on by plaintiffs.
We think the copy deed was properly admitted in evidence, over the objection made by plaintiffs in this case. When the deed itself is scrutinized, it.may be fairly inferred that the word “seventh” opposite to the figures “17th,” was a mistake made by the clerk in recording the deed. The deed commences with the sixth district, and goes reg*66ularly on through the sixteenth district, and then come the figures 17th, and the word seventh, then follows eighteenth, and so on to the twenty-first district. These facts, taken in connection with the fact that there is no seventh district in Laurens county, and the further fact that this same deed had been first recorded by the clerk of the superior court of Telfair county, in which county many of the lots conveyed are situated, and the copy from Telfair contains all the districts from six to twenty-one inclusive and consecutively, and includes lot'number ten in the seventeenth' district, the jury were authorized to find that the clerk in Laurens county, when he recorded this deed, made a mistake in writing seventh district, when he should have written seventeenth district.*,
These deeds being admitted, they showed title to the land in controversy out of Peter J. Williams in his lifetime, so it follows that the lessors of the plaintiff, or the heirs-at-law and devisees of Peter J. Williams, never had title to this land, and the lease of plaintiff fails.
The court did right to refuse the new trial in this case. Judgment affirmed.

 Compare 68 Ga., 455.